Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 24, 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the respective axial end stop" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 24, 29 and 31 are similarly rejected by virtue of their dependency upon claim 22.
Claim 26 recites the limitation "the pawl means" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that Applicant meant to recite “the at least one pawl means”. 
Claims 27, 28 and 30 are similarly rejected by virtue of their dependency upon claim 26. 
Claim 27 recites the limitation "the pawl means" in line 3 and line 7.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that Applicant meant to recite “the at least one
Claim 28 recites the limitation "the priming operation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 depends from claim 22 and recites “wherein the piston rod comprises a contact element which is adapted and arranged to mechanically cooperate with a specific axial end stop at the end of the dose delivery operation,…” in lines 2-3. This limitation is already included in claim 22 at lines 4-5, from which claim 29 depends, therefore this recitation is redundant, unless Applicant means to introduce a second contact member. Clarification is required. 
Claim 29 recites the limitation "the axial priming stop" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the pawl means" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that Applicant meant to recite “the at least one pawl means”. 
Claim 31 recites the limitation "the longitudinal axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the respective ratchet tooth" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the longitudinal axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 18-26, 28-29, 31 and 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2012/0203184 to Selz et al.
Regarding claim 18, Selz et al. discloses an assembly for a medication delivery device (Figs. 1-10) comprising: 
a body (housing 1); 
a piston rod (dosing and conveying member 12) adapted and arranged to be rotated with respect to the body (housing 1) for setting a dose of a medication (paragraph 45) and to be axially moved in a distal direction with respect to the body (housing 1) for delivering the set dose of the medication (paragraphs 44, 45) wherein, when viewed in cross-section, the piston rod (dosing and conveying member 12) comprises a plurality of ratchet teeth (dose latching structure 19, which is teeth, paragraph 47) adapted and arranged to enable rotation of the piston rod (dosing and conveying member 12) during setting of the dose of the medication(paragraph 47); and 
at least one stop member (delivery abutment 21 of a respective blind groove 24) secured against axial and rotational movement with respect to the body (housing 1) (paragraph 46), wherein the stop member (delivery abutment 21 of a respective blind groove 24) is adapted and arranged to mechanically cooperate with the piston rod (dosing and conveying member 12) (by way of dosing element 14; see Figs. 9 and 10), 
wherein, when setting the dose of the medication, the piston rod (dosing and conveying member 12) becomes aligned with the stop member (a particular delivery abutment 21 of a respective blind groove 24 based on the dose to be delivered, paragraph 46), and 
wherein, when delivering the set dose, the piston rod (delivery abutment 21 of a respective blind groove 24) is moved in the distal direction towards the stop member (delivery abutment 21 of a respective blind groove 24), such that the piston rod (dosing and conveying member 12) and the stop member (delivery abutment 21 of a respective blind groove 24) abut at the end of the dose delivery operation (paragraph 61), and such that further distal movement of the piston rod is prevented after the set dose of the medication was delivered (paragraphs 46 and 61).
Regarding claim 19, Selz et al. discloses the claimed invention as discussed above concerning claim 18, and Selz et al. further discloses that the ratchet teeth (dose latching structure 19, which is teeth, paragraph 47) extend circumferentially around the piston rod (dosing and conveying member 12) (see paragraph 47).
Regarding claim 20, Selz et al. discloses the claimed invention as discussed above concerning claim 18, and Selz et al. further discloses that the at least one stop member (delivery abutment 21 of a respective blind groove 24) is configured such that rotation of the piston rod (dosing and conveying member 12) for setting a further dose of the medication is prevented once the stop member (delivery abutment 21 of a respective blind groove 24) and the piston rod (dosing and conveying member 12) abut after delivery of the set dose (paragraph 61).  
Regarding claim 21, Selz et al. discloses the claimed invention as discussed above concerning claim 18, and Selz et al. further discloses that the stop member (delivery abutment 21 of a respective blind groove 24) comprises a staircase of axial end stops (paragraph 46).
Regarding claim 22, Selz et al. discloses the claimed invention as discussed above concerning claim 21, and Selz et al. further discloses that [[the]] a respective axial end stop (a specific delivery abutment 21 of a respective blind groove 24) defines the end of a specific track (a specific select groove 24) the piston rod (dosing and conveying member 12) is moved along in the distal direction during dose delivery (paragraphs 46 and 60), and wherein the piston rod (dosing and conveying member 12) comprises a contact element (delivery abutment 14) which is adapted and arranged to mechanically cooperate with a specific axial end stop (a specific delivery abutment 21 of a respective blind groove 24) at the end of the dose delivery operation (paragraphs 46, 60 and 61).
Regarding claim 23, Selz et al. discloses the claimed invention as discussed above concerning claim 21, and Selz et al. further discloses that the stop member (delivery abutment 21 of a respective blind groove 24) comprises a plurality of rotational end stops (sidewalls of groove 24) extending at least partly along a longitudinal axis of the assembly (paragraph 46), and wherein adjacent axial end stops are connected by one respective rotational end stop (each delivery abutment 21 is attached to an adjacent sidewall of groove 24, and there are a plurality of grooves 24 arranged along the longitudinal axis of the 
Regarding claim 24, Selz et al. discloses the claimed invention as discussed above concerning claim 22, and Selz et al. further discloses that during dose setting, the piston rod (dosing and conveying member 12) is rotated such that the contact element (delivery abutment 14) is brought into axial alignment with the specific axial end stop (a specific delivery abutment 21 of a respective blind groove 24) (paragraphs 46 and 60), and wherein an azimuthal and/or axial position of the specific axial end stop with respect to the body is correlated with a size of the set dose (paragraphs 46 and 60).
 Regarding claim 25, Selz et al. discloses the claimed invention as discussed above concerning claim 18, and Selz et al. further discloses an interaction member (a respective blind groove 24) secured against axial and rotational movement with respect to the body (housing 1) (paragraph 46), wherein the interaction member (a respective blind groove 24) comprises the at least one stop member (delivery abutment 21), and wherein the at least one stop member(delivery abutment 21) is helically arranged on an inner surface of the interaction member (respective blind groove 24) (the delivery abutment 21 is formed on an inner surface of the interaction member/blind groove 24 that extends in a helical direction) (see Figs. 9-10).
Regarding claim 26, Selz et al. discloses the claimed invention as discussed above concerning claim 18, and Selz et al. further discloses at least one pawl means (latching element 29 and/or retaining element(s) 28) secured against axial and rotational movement with respect to the body (housing 1) (the retaining element(s) 28 is/are formed on housing 1, see Fig. 10 and paragraph 55; as are the latching element 29; paragraph 47), wherein the pawl means (latching element 29 and/or retaining element(s) 28) and the piston rod (dosing and conveying member 12) are configured to mechanically cooperate with one another (see Figs. 4, 5 and 10and paragraphs 47 and 55), such that, in an unprimed state (used state) of the assembly, rotation of the piston rod (dosing and conveying member 12) with respect to the body (housing 1) for performing a dose setting operation is prevented (paragraph 55).
Regarding claim 28, Selz et al. discloses the claimed invention as discussed above concerning claim 26, and Selz et al. further discloses the stop member (delivery abutment 21 of a respective blind groove 24) comprises an axial priming stop (abutment 21 is an axial priming (use) stop; see paragraphs a priming operation (use operation), the piston rod (dosing and conveying member 12) abuts the axial priming stop (abutment 21) such that further distal movement of the piston rod (dosing and conveying member 12) with respect to the body (housing 1) for priming (use of) the assembly is prevented (paragraphs 46 and 61).  
Regarding claim 29, Selz et al. discloses the claimed invention as discussed above concerning claim 22, and Selz et al. further discloses that the piston rod (dosing and conveying member 12) comprises a contact element (delivery abutment 14) which is adapted and arranged to mechanically cooperate with a specific axial end stop (a specific delivery abutment 21 of a respective blind groove 24) at the end of the dose delivery operation (paragraphs 46, 60 and 61), wherein, before the assembly is primed (used), the contact element  (delivery abutment 14) is axially aligned with [[the]] an axial priming stop (abutment 21 is an axial priming (use) stop; see paragraphs 46 and 61), and wherein, during priming (during use), the contact element (delivery abutment 14) is moved axially towards the axial priming stop (delivery abutment 21; see paragraphs 46 and 61).
Regarding claim 31, Selz et al. discloses the claimed invention as discussed above concerning claim 22, and Selz et al. further discloses that the piston rod (dosing and conveying member 12) comprises a first axial region (first axial region, see Examiner’s annotated Fig. 4), a second axial region (second axial region, see Examiner’s annotated Fig. 4) and a third axial region (third axial region, see Examiner’s annotated Fig. 5) passing over into one another as seen along the longitudinal axis of the assembly (overlapping along the longitudinal axis), wherein the ratchet teeth (dose latching structure 19, which is teeth, paragraph 47) are arranged in the second axial region(see Examiner’s annotated Fig. 5), and wherein the contact element (delivery abutment 14) is arranged in the third axial region (see Examiner’s annotated Fig. 5).

    PNG
    media_image1.png
    970
    208
    media_image1.png
    Greyscale

Regarding claim 33, Selz et al. discloses the claimed invention as discussed above concerning claim 18, and Selz et al. further discloses an interaction member (a respective blind groove 24) secured against axial and rotational movement with respect to the body (housing 1) (paragraph 46), wherein the interaction member comprises the at least one stop member (delivery abutment 21) and pawl means (retaining element(s) 28) which are configured to mechanically cooperate with the piston rod (dosing and conveying member 12) (see Fig. 10).

Regarding claim 34, Selz et al. discloses a medication delivery device (Figs. 1-10) comprising an assembly having: 
a body (housing 1); 
a piston rod (dosing and conveying member 12) adapted and arranged to be rotated with respect to the body (housing 1) for setting a dose of a medication (paragraph 45) and to be axially moved in a distal direction with respect to the body (housing 1) for delivering the set dose of the medication (paragraphs 44, 45) wherein, when viewed in cross-section, the piston rod (dosing and conveying member 12) comprises a plurality of ratchet teeth (dose latching structure 19, which is teeth, paragraph 47) adapted and arranged to enable rotation of the piston rod (dosing and conveying member 12) during setting of the dose of the medication (paragraph 47); and 
at least one stop member (delivery abutment 21 of a respective blind groove 24) secured against axial and rotational movement with respect to the body (housing 1) (paragraph 46), wherein the stop member (delivery abutment 21 of a respective blind groove 24) is adapted and arranged to mechanically cooperate with the piston rod (dosing and conveying member 12) (by way of dosing element 14; see Figs. 9 and 10), 
wherein, when setting the dose of the medication, the piston rod (dosing and conveying member 12) becomes aligned with the stop member (a particular delivery abutment 21 of a respective blind groove 24 based on the dose to be delivered, paragraph 46), and 
wherein, when delivering the set dose, the piston rod (delivery abutment 21 of a respective blind groove 24) is moved in the distal direction towards the stop member (delivery abutment 21 of a respective blind groove 24), such that the piston rod (dosing and conveying member 12) and the stop member 
wherein the medication delivery device is a single-shot (paragraphs 17 and 20, where the largest selectable dose is the whole dosage available for administration) variable-dose (paragraphs 20, 24 and 46) device. 

Allowable Subject Matter
Claims 27, 30 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/AMBER R STILES/Primary Examiner, Art Unit 3783